     Case 5:20-cv-00279-VAP-SHK Document 1 Filed 02/12/20 Page 1 of 10 Page ID #:1



1    Jeff R. Dingwall (SBN: 265432)
2    EIGHT & SAND
     550 West B Street, 4th Floor
3
     San Diego, CA 92101
4    T: (619) 796-3464
     F: (619) 717-8762
5
     E: jeff@eightandsandlaw.com
6

7
     Attorney for Plaintiff

8                             UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11    NICKIE JACKSON,                            Case No.:
12
                   Plaintiff,
13                                               COMPLAINT AND DEMAND FOR
14
      v.                                         JURY

15    UNION PACIFIC RAILROAD
16    COMPANY,
17
                   Defendant.
18

19

20
                                       Nature of Action
21

22         1.     This is an action by Plaintiff Nickie Jackson (“Jackson”) against
23
     Defendant Union Pacific Railroad Company (“UPRR”) for damages and for other
24

25
     relief under the employee protection provisions of the Federal Railroad Safety Act,

26   49 U.S.C. § 20109 (“FRSA”).
27

28


                                COMPLAINT AND DEMAND FOR JURY - 1
     Case 5:20-cv-00279-VAP-SHK Document 1 Filed 02/12/20 Page 2 of 10 Page ID #:2



1                                           Parties
2
           2.     Jackson is a California resident and, at all times material was employed
3

4    by UPRR in Los Angeles, California.
5
           3.     UPRR is a rail carrier engaged in interstate commerce. UPRR operates
6

7
     in 23 states, including California and is one of the nation’s largest railroad carriers.

8    UPRR is a Delaware corporation and maintains its headquarters in Omaha,
9
     Nebraska.
10

11                                 Jurisdiction and Venue
12
           4.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 49 U.S.C.
13

14
     § 20109.

15         5.     Venue is proper here pursuant to 28 U.S.C. § 1391 because Jackson is
16
     a California resident, and the events complained of occurred within this District.
17

18                                    Statement of Facts
19

20

21
           6.     Jackson was employed by UPRR as a conductor from 2004 until she

22   was terminated on or about June 17, 2019.
23
           7.     On or about August 29, 2017, Jackson was assigned to work in or near
24

25   Yuma, Arizona with UPRR engineer Mark Sylvester.
26

27

28


                               COMPLAINT AND DEMAND FOR JURY - 2
     Case 5:20-cv-00279-VAP-SHK Document 1 Filed 02/12/20 Page 3 of 10 Page ID #:3



1          8.     While operating the train from Yuma, Arizona, Jackson and Sylvester
2
     stopped for a red signal at which time their train was boarded by four UPRR
3

4    management officials including Los Angeles General Superintendent Ramiro Barba
5
     and Los Angeles Manager of Operating Practices Eric Ochs.
6

7
           9.     The UPRR management officials proceeded to conduct a “stop test”

8    during which they requested certain documents from Jackson and Sylvester and also
9
     administered a rules test. Jackson and Sylvester complied with the requests and
10

11   passed the test.
12
           10.    Shortly thereafter, Jackson was asked by the management officials if
13

14
     she had a “brake stick.” Jackson stated her belief that brake sticks are unsafe and

15   that they caused her shoulders to hurt when she used them and further stated her
16
     belief that they are not required. She continued to have a discussion with the
17

18   management officials, including Barba, regarding the use of brake sticks and
19
     whether they are safe. Jackson then stated that she had already lost an ankle and her
20

21
     reproductive system to the railroad and that she didn’t want to lose her shoulders

22   too. The conversation was cordial and shortly thereafter the management officials
23
     departed the train and Jackson and Sylvester completed their work for the day.
24

25         11.    At the end of her shift, Jackson was notified that she was to have a
26
     meeting the following day, August 30, 2017, with UPRR Los Angeles Director of
27

28
     Road Operations Kevin Garcia.

                              COMPLAINT AND DEMAND FOR JURY - 3
     Case 5:20-cv-00279-VAP-SHK Document 1 Filed 02/12/20 Page 4 of 10 Page ID #:4



1          12.    During the meeting, Garcia accused Jackson of having an “intense”
2
     conversation the prior day with Superintendent Barba. Jackson explained that it was
3

4    not intense and that it was simply a conversation about safety. Garcia also
5
     questioned Jackson about her statements regarding her ankle and reproductive
6

7
     system. Garcia then ordered Jackson to complete UPRR personal injury reports for

8    her ankle, her hysterectomy, and her shoulders.
9
           13.    Jackson completed the injury reports and provided them to Garcia,
10

11   who then told her that she would be contacted by the UPRR claims department. The
12
     UPRR claims department, on information and belief, is responsible for handling
13

14
     employee on-duty injury claims.

15         14.    On or about September 1, 2017, UPRR issued to Jackson a letter
16
     stating that she was being removed from service due to her “health problems” and
17

18   that she would be required to submit to a medical evaluation. The letter was issued
19
     by Los Angeles General Superintendent Ramiro Barba.
20

21
           15.    Pursuant to the September 1, 2017 letter, Jackson was held out of

22   service, without pay or benefits.
23

24

25

26

27

28


                              COMPLAINT AND DEMAND FOR JURY - 4
     Case 5:20-cv-00279-VAP-SHK Document 1 Filed 02/12/20 Page 5 of 10 Page ID #:5



1          16.    On or about November 28, 2017, Jackson was required by UPRR to
2
     undergo a Functional Field Evaluation, ostensibly to determine whether she was
3

4    capable of performing her job duties. Jackson achieved the highest grade on each
5
     and every task required of her in the Functional Field Evaluation and was deemed
6

7
     capable of performing all functions of the job.

8          17.    On or about November 28, 2017, Jackson was released back to work
9
     by UPRR. Jackson’s return to work was unjustifiably delayed or denied on
10

11   numerous occasions by UPRR.
12
           18.    In or around January 2018, UPRR denied back pay for Jackson’s time
13

14
     out of service.

15         19.    On or about February 12, 2018, Jackson filed a Complaint under the
16
     Federal Railroad Safety Act with the United States Department of Labor -
17

18   Occupational Safety and Health Administration, Region IX (“OSHA”).
19
           20.    On or about October 12, 2018, Regional Supervisory Investigator
20

21
     Mark Marchione issued Secretary’s Findings as to Jackson’s Complaint.

22         21.    On or about October 18, 2018, Jackson filed and served her Notice of
23
     Objection and Request for Hearing before the Department of Labor - Office of
24

25   Administrative Law Judges (“OALJ”).
26

27

28


                              COMPLAINT AND DEMAND FOR JURY - 5
     Case 5:20-cv-00279-VAP-SHK Document 1 Filed 02/12/20 Page 6 of 10 Page ID #:6



1          22.   On or about May 20, 2019, while her FRSA complaint was pending
2
     before the OALJ, UPRR issued to Jackson a notice to attend a formal disciplinary
3

4    investigation for an alleged rule violation occurring May 10, 2019. UPRR alleged
5
     that Jackson “failed to perform a proper single car securement resulting in an
6

7
     uncontrolled movement.”

8          23.   On or about May 20, 2019, following the issuance of the notice to
9
     Jackson to attend a formal investigation, Jackson, through her counsel, contacted
10

11   UPRR’s counsel of record in the pending OALJ action and advised that the new
12
     disciplinary charges against Jackson were baseless and were clearly made in
13

14
     retaliation for Jackson’s pending FRSA action. UPRR’s counsel responded that

15   UPRR intended to go forward with the discipline process against Jackson.
16
           24.   Following multiple postponements, the formal investigation was
17

18   conducted on June 7, 2019.
19
           25.   Jackson was subsequently terminated via letter dated June 17, 2019 in
20

21
     which the Company claimed that the following charge had been sustained:

22         On 5/10/2019, while employed as a BRAKEMAN (ONE), you on the
23         LOH43-10 failed to perform a proper single car securement resulting
           in an uncontrolled movement This [sic] is a violation of the following
24
           rule(s) and/or policy:
25
                 1.6: Conduct - Careless
26
                 32.1.4: Single Car Securement
27

28


                             COMPLAINT AND DEMAND FOR JURY - 6
     Case 5:20-cv-00279-VAP-SHK Document 1 Filed 02/12/20 Page 7 of 10 Page ID #:7



1          26.    From the time of Jackson’s return to duty in or around December 2017,
2
     UPRR engaged in systematic, ongoing discrimination and harassment of Jackson,
3

4    culminating in the company terminating her employment on or about June 17, 2019.
5
           27.    Though the termination was the final act, UPRR also subjected
6

7
     Jackson to additional adverse actions including, but not limited to, being singled

8    out for scrutiny by Ramiro Barba on or about May 23, 2018.
9
           28.    UPRR further took adverse actions against Jackson by denying her
10

11   back pay and other benefits, including time in service, that other similarly situated
12
     employees were entitled to.
13

14
           29.    The actions taken by UPRR against Jackson constitute a hostile work

15   environment.
16
           30.    The adverse actions taken by UPRR against Jackson were due, in
17

18   whole or in part, to her protected activities, including but not limited to: (1)
19
     notifying UPRR of a work related injury or illness; (2) reporting a hazardous safety
20

21
     or security condition; (3) filing a complaint, or directly causing to be brought, a

22   proceeding related to the enforcement of the FRSA against UPRR; (4) refusing to
23
     violate or assist in the violation of any Federal law, rule or regulation relating to
24

25   railroad safety or security; and (5) seeking and receiving medical or first aid
26
     treatment and/or following the orders of her treating physicians.
27

28


                              COMPLAINT AND DEMAND FOR JURY - 7
     Case 5:20-cv-00279-VAP-SHK Document 1 Filed 02/12/20 Page 8 of 10 Page ID #:8



1                          CAUSE OF ACTION
2           VIOLATION OF THE FEDERAL RAILROAD SAFETY ACT
                            (49 U.S.C. § 20109)
3

4          31.    Jackson incorporates by reference each and every preceding paragraph
5
     as though fully set forth herein.
6

7
           32.    The whistleblower protection provisions of the FRSA and its

8    implementing regulations at 29 C.F.R. § 1982 et seq., prohibit a railroad from,
9
     among other things, disciplining, threatening, coercing, restraining and intimidating
10

11   employees who notify, or attempt to notify, the railroad carrier of a work-related
12
     personal injury or illness and/or who report to the railroad a hazardous safety or
13

14
     security condition. 49 U.S.C. § 20109(a).

15         33.    The whistleblower protection provisions of the FRSA and its
16
     implementing regulations at 29 C.F.R. § 1982 et seq., further prohibit a railroad
17

18   from, among other things, discharging, demoting, suspending, reprimanding or in
19
     any other way discriminating against an employee for refusing to work when
20

21
     confronted by a hazardous safety or security condition related to the performance

22   of the employee’s duties. 49 U.S.C. § 20109(b).
23

24

25

26

27

28


                              COMPLAINT AND DEMAND FOR JURY - 8
     Case 5:20-cv-00279-VAP-SHK Document 1 Filed 02/12/20 Page 9 of 10 Page ID #:9



1          34.    The whistleblower protection provisions of the FRSA and its
2
     implementing regulations at 29 C.F.R. § 1982 et seq., additionally prohibit a
3

4    railroad from, among other things, denying, delaying, or interfering with the
5
     medical or first aid treatment of an employee injured during the course of
6

7
     employment, as well as from disciplining or threatening discipline to an employee

8    for requesting medical or first aid treatment, or for following orders or a treatment
9
     of a treating physician. 49 U.S.C. § 20109(c).
10

11         35.    Jackson engaged in multiple protected acts, as alleged in paragraphs 1
12
     through 30, above.
13

14
           36.    With knowledge of these protected acts, UPRR took adverse actions

15   against Jackson as alleged in paragraphs 1 through 30, above.
16
           37.    The adverse actions of UPRR were taken in whole or in part due to the
17

18   protected acts of Jackson.
19
           38.    UPRR has a history of violating the rights of workers under the FRSA.
20

21
           39.    The actions taken by UPRR against Jackson were in willful and/or

22   reckless disregard for her rights under the FRSA.
23
                                  REQUEST FOR RELIEF
24

25         Jackson seeks all relief under the law, including:
26
           1.     Reinstatement with the same seniority status;
27

28
           2.     Backpay, with interest;

                              COMPLAINT AND DEMAND FOR JURY - 9
     Case 5:20-cv-00279-VAP-SHK Document 1 Filed 02/12/20 Page 10 of 10 Page ID #:10



1           3.    Front pay;
2
            4.    Compensatory damages, including compensation for special
3

4     damages;
5
            5.    Punitive damages at the statutory maximum of $250,000;
6

7
            6.    Attorney and litigation costs; and

8           7.    Such other relief as appropriate under the circumstances.
9

10
                        PLAINTIFF DEMANDS A JURY TRIAL.
11
      Dated this 12th day of February 2020.
12
                                                s/Jeff R. Dingwall
13                                              Jeff R. Dingwall
14                                              Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                               COMPLAINT AND DEMAND FOR JURY - 10
